Citation Nr: 0913380	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression, as 
secondary to service-connected disability. 

2.  Entitlement to service connection for vertigo, as 
secondary to service-connected right ear hearing loss. 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for arteriosclerosis, 
as secondary to service connected disability.  

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for epistaxis claimed as a result of VA 
prescription of a nasal steroid.   

6.  Entitlement to an increased evaluation for right foot 
strain with residuals from a stress fracture of the 3rd and 
4th metatarsals, currently evaluated as 20 percent disabling. 

7.  Entitlement to an increased evaluation for left foot 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from October 
1972 to October 1973.  He also reports having unverified 
service in the Army Reserves from 1973 to 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That decision denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for epistaxis claimed 
as a result of VA prescription of steroid nasal spray.  

A May 2006 rating decision is also the subject of this appeal 
for denials of secondary service connection for 
arteriosclerosis, depression, and vertigo as well as service 
connection for hypertension and entitlement to increased 
evaluations for right and left foot disabilities.  

In January 2009, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issues of entitlement to secondary service connection for 
depression and for vertigo are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  At the time of the January 2009 hearing before the Board, 
the Veteran withdrew his claims for service connection for 
hypertension and for secondary service connection for 
arteriosclerosis from appellate consideration.    

2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's epistaxis was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of the 
VA, or as the result of an event that was not reasonably 
foreseeable.  

3.  Competent medical evidence demonstrates that the 
Veteran's service-connected right foot disorder is manifested 
by complaints of pain, tenderness, calluses and functional 
limitations without X-ray evidence of degenerative  arthritis 
or more than moderately serve foot impairment.  

4.  Competent medical evidence demonstrates that the 
Veteran's service-connected left foot strain is manifested by 
complaints of pain, tenderness, calluses and functional 
limitations with  X-ray evidence of degenerative  arthritis; 
impairment is moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues 
of entitlement to service connection for hypertension and 
secondary service connection for arteriosclerosis have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for epistaxis claimed as a 
result of VA prescription of a nasal steroid have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303(c), 3.361, 4.9 (2008).  

3.  The criteria for an increased rating beyond 20 percent 
for right foot strain with residuals from a stress fracture 
of the 3rd and 4th metatarsals, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008). 

4.  The criteria for an increased rating to 20 percent, and 
not higher, for left foot strain have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for epistaxis claimed as a result of VA 
prescription of a nasal steroid, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in July 2004 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   The notification requirements of the VCAA have 
been satisfied as to both timing and content.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
October 2006 and May 2008.   The Veteran was furnished notice 
of the type of evidence needed in order to substantiate his 
claims for increased ratings and of his and VA's respective 
duties for obtaining evidence.  The May 2008 letter, which 
satisfied Vazquez-Flores, is not sufficient as to timing; 
however, the claim was readjudicated in a November 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records, and the 
veteran has supplied private records.  VA examinations were 
obtained to evaluate the Veteran's disabilities and to secure 
an opinion regarding his 1151 claim.  The record contains 
evidence from the Social Security Administration (SSA).  The 
Veteran has also been afforded a hearing before the 
undersigned.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  The Board notes that the 
Veteran has indicated that he had service in the Army 
Reserves from 1973 to 1978 and that the Board has issued a 
remand on some of the issues on appeal to include obtaining 
these records.  However, as to the issues decided below, any 
service records dated in 1973 to 1978 would not be pertinent 
to the claims.  Hence, decisions on those claims may be 
rendered and no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Service Connection for Hypertension and for Arteriosclerosis

At the time of the January 2009 hearing before the Board, the 
Veteran indicated his desire to withdraw from appeal his 
claims for service connection for hypertension and for 
arteriosclerosis.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).  
The Veteran has properly withdrawn his appeal as to theses 
issues and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
these issues and the appeal as to those issues is dismissed. 

Compensation under 1151 for Epistaxis Claimed as a Result of 
VA Prescription of Steroid Nasal Spray

The Veteran contends that he was prescribed steroid nasal 
spray by VA and that he subsequently developed a severe 
nosebleed.  He claims that the spray deteriorated his septum 
and a nose bleed occurred.  He states that he had to have 
surgery and that he now has difficulty breathing.  (See 
hearing testimony of January 2009).  
 
In this case, because the appellant's claim was filed after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination), and implementing 
regulations at 38 C.F.R.  § 3.358, are not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

To determine whether a  Veteran has an additional disability, 
VA compares the  Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the  Veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death. 
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish causation. See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a  Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

VA outpatient records show that in April 1999, the Veteran 
was noted to now have a complaint of increased frontal 
pressure with headache, onset three or four days prior.  The 
Veteran was reported to have acute sinusitis and the examiner 
noted that he would issue a prescription for Vancenase 
inhaler.  VA pharmacy records show that the Veteran was 
prescribed Beclomethasone in April 1999.  In July 1999, a 
sinusitis profile showed the Veteran had sinus drainage and 
congestion.  He was to continue Beocnase 10 mg. every day.  
In December 1999, it was noted that the Veteran was using a 
steroid nasal spray, prescribed by a private medical doctor, 
and also in December 1999, it was noted that he should 
continue using the inhaler.  In May 2000, it was documented 
that the Veteran used Vancenase at night, and allergic 
rhinitis was found.  Also in May 2000, it was noted that his 
sinusitis was resolved and his rhinitis was stable. 

The record shows that in August 2001, the Veteran was treated 
at a private facility for nasal bleeding.  He was admitted 
after he lost consciousness in the hospital waiting room.  He 
was taken to the hospital operating room for a septoplasty 
and cautery of the bleed.  The Veteran was found to have a 
septal perforation which was repaired.  He had no further 
bleeding.  He was discharged three days later.  

There is an undated prescription form in the file on which it 
is stated that the signer thought the Veteran's nasal septal 
perforation was from his nasal steroid use.  It was stated 
that the doctor repaired this and straightened his nasal 
septum so that he would not need this anymore.  

VA outpatient treatment records show that the Veteran was 
seen in August 2001 as follow-up from his nasal surgery.  
Examination showed a well healed septal perforation repair 
with slight deviation of the septum to the left.  In December 
2001, the Veteran was seen at a VA emergency department 
provider for nasal congestion, slight bloody discharge mild 
sore throat and headache.  It was noted that he was not using 
steroid sprays.  

In August 2002, VA records show that the Veteran reported no 
epistaxis.  Also that month, it was noted that the Veteran 
had a history of sinus disorder with a side effect from 
steroid nasal spray.  In October 2002, the Veteran reported 
continuing symptoms of pain and obstruction.  It was noted 
that he was started on Flonase spray with mild improvement.  
In December 2002, it was reported that a CT of the sinuses in 
October 2002 was normal.  In April 2003, the Veteran reported 
that olfaction has been worse since his nose surgery.  

In a September 2004 letter, a private examiner reported that 
the Veteran had been using nasal steroid sprays and presented 
with recurrent nose bleeds.  It was noted that surgery was 
performed to repair a perforation in the nasal septum and a 
deviated septum.  The examiner stated that his best 
estimation is that the nasal septal perforation was caused by 
the nasal spray.  It was stated that the Veteran had not used 
any steroid nasal sprays since and that he has not had any 
further bleeding problems.  The pinpoint perforation in the 
septum was noted to be stable.  

In October 2006, the Veteran was seen for a complaint of 
nasal airway obstruction.  Septal deviation was noted.  In 
January 2007, he complained of left sided nasal airway 
obstruction and pain.  

The Veteran was examined by VA in January 2008.  His medical 
records were reviewed, and his medical and surgical histories 
were documented.  The Veteran was examined.  The examiner 
noted that the Veteran had severe allergic symptoms including 
allergic rhinitis and mild left anterior septal deviation 
with congested, edematous terminates and a history of septal 
perforation that is not resolved after surgical management.  
It was recommended that the Veteran be referred to allergist 
since this was the primary root of his problem and the reason 
for the use of his nasal steroid initially that led to now 
resolved complications of the nasal septum perforation.  

In March 2008 addendum to the January 2008 examination, the 
examiner reported that the disability was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of thought by VA.  It was 
pointed out that nasoseptal perforation is a known 
complication of nasal steroids with improper use as is 
epistaxis.  The examiner reported that epistaxis can result 
from nasal steroid use and that this is highly likely the 
cause of his nose bleed.  The examiner indicated that the 
Veteran has allergic rhinitis, for which he was appropriately 
prescribed nasal steroid, had resultant nasoseptal 
perforation that has been adequately and definitely treated 
at this point in time.  

In applying the criteria for the benefit sought to the 
circumstances of the case at hand, the provisions for 
compensation pursuant to 38 U.S.C.A. § 1151 first require 
evidence that additional disability was manifested after VA 
treatment was rendered.

The record reflects that treatment records prior to April 
1999 do not disclose that the Veteran had nosebleeds or 
breathing problems.  The prescription for a steroid nasal 
spray was written when the Veteran first was treated for 
acute sinusitis.  Thereafter, continued use was recommended 
and in 2001, he was treated for a profuse nose bleed and 
underwent a nasal septology and a repair of a septal 
perforation.  He has had subsequent complaints of nasal 
obstruction, drainage, and a bloody discharge.  

The Board may assume, for purposes of this decision, that 
there was additional disability following the VA treatment, 
although the record does not clearly establish that there are 
current residuals of the use of steroid nasal sprays.  It is 
noted by the VA examiner in January 2008 that the use of his 
nasal steroid initially led to now resolved complications of 
the nasal septum perforation.  

Assuming that additional disability remains, the Board next 
examines the issue of causation of the additional disability.  
The governing statute does not authorize benefits under 38 
U.S.C.A. § 1151 on the basis that additional disability 
occurred.  Merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an 
additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).  Rather, the evidence must show actual 
causation, that is, that the additional disability at issue 
was actually caused by VA treatment and was not merely 
coincident with VA treatment.  In this case, the provider who 
treated the Veteran in 2001 provided a written opinion that 
steroidal medication prescribed in 1999 by VA was the cause 
of the Veteran's epistaxis and septal perforation.  This was 
also stated by the January 2008 VA examiner.  Thus, causation 
is shown.  

The next consideration, then, is whether VA exercised, or 
failed to exercise, the degree of care that would be expected 
of a reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, or that the proximate cause of a Veteran's 
additional disability was an event not reasonably 
foreseeable.  38 C.F.R. §§ 3.361, 17.32 (Minor deviations 
from the 38 C.F.R. § 17.32 requirements that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent).  In this case, the Veteran has not 
alleged lack of consent to treatment with steroids so the 
Board will determine whether the expected standard of care 
was met.

In a January 2008 VA medical opinion, a VA reviewer stated 
that the use of steroid nasal spray prescribed by VA in 1999 
was within the standard of care, that is, that the Veteran 
was appropriately prescribed a nasal steroid for his allergic 
rhinitis.  The reviewer further noted that the possibility of 
epistaxis and nasoseptal perforation are known, recognized 
potential adverse effects of steroids. Thus, the particular 
adverse effect the Veteran suffered was not an unforeseeable 
accident, but, rather, was one that a reasonable medical 
provider would have considered to be an ordinary risk of the 
treatment provided.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran's statements in this case are competent to 
establish his symptoms.  His testimony as to those symptoms 
is entirely credible and is generally consistent which the 
information he provided to clinicians.  However, the Veteran, 
as a lay person, is not competent to offer an opinion as to 
whether the use of nasal steroids in his treatment was within 
the standard of care or resulted in an unforeseeable 
complication, as the standard of care and known, foreseeable 
risks are not readily observable.  

The Veteran is quite sincere in his belief that he incurred 
additional disability as a result of VA care prescribing a 
steroid nasal spray.  He has not claimed that VA improperly 
prescribed an incorrect dosage of a medication or failed to 
properly instruct the Veteran about how to take the 
medication. The Veteran's belief that he incurred an adverse 
effect of use is, in fact, correct.  However, the Veteran's 
sincere belief that the prescription was in error is not 
competent medical evidence to establish that the proper 
medical standard was not used or that the adverse event was 
an event that was not reasonably foreseeable.  The Board 
emphasizes that the statute, as amended by Congress prior to 
the Veteran's claim, does not authorize benefits under 38 
U.S.C.A. § 1151 in the absence of a finding of a breach of 
medical care or a finding that the event was not reasonably 
foreseeable.

In this case, the medical evidence is against a showing that 
VA was careless, negligent, lacked proper skill, made errors 
in judgment, or engaged in similar instances of fault.  
Moreover, the medical opinion establishes that the Veteran's 
nose bleed and septal perforation are an ordinary risk of 
treatment, not an event not reasonably foreseeable.  The 
Board, having considered each of the circumstances under 
which benefits under 38 U.S.C.A. § 1151 are authorized, finds 
that the preponderance of the evidence is against a finding 
that the criteria for benefits are met.  The Veteran's claim 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
must be denied.

Under the circumstances of this case, the preponderance of 
the competent medical evidence is against the claim. As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b). 

Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the  Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the  Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  

The Veteran claims that increased ratings are warranted for 
his right and left foot disabilities, which are rated under 
Diagnostic Code 5284.  The right foot is rated as 20 percent 
disabling, and the left as 10 percent disabling.  

Diagnostic Code 5284 assigns a 10 percent evaluation for 
moderate impairment, and a 20 percent evaluation for 
moderately severe disability.  A 30 percent evaluation is 
assigned for severe disability.  It also provides a 40 
percent evaluation when actual loss of use of the foot is 
shown.  38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5284. 

In February 2005, the Veteran claimed an increase was 
warranted for his bilateral foot disorder.  The record shows 
that the Veteran has been treated by VA for complaints 
related to his bilateral foot disability.  In general his 
complaints involve pain, tenderness and calluses.  In 
September 2004 the Veteran complained of pain, and tenderness 
to palpation at the origin of his plantar fascia was noted 
bilaterally.  He was neurovascularly intact and X-rays were 
normal.  He was put in a 3-D boot on one side and was to 
continue arch supports on the other.  In October 2004, he 
complained of painful arches of both feet and kerratotic 
lesions were noted on both feet.  Pes planus, metarsalia, 
callosities and onychauxis were diagnosed.  In December 2004, 
the Veteran was given a 3-D boot for both feet.  It was noted 
that he had good arches and that there was plantar tenderness 
to palpation bilaterally.  In January 2005, he was advised to 
discontinue physical therapy after he complained that it 
caused more pain.  

In March 2005, the Veteran complained of bilateral foot pain.  
He reported that he had recently gotten night splints.  
Examination showed he was a little tender over the plantar 
fascia insertion bilaterally, and there was some tenderness 
about the Achilles tendon bilaterally.  He was 
neurovascularly intact and there was no effusion.  Bilateral 
foot pain was diagnosed.  The examiner stated that 
objectively, the Veteran was not very tender, but he did have 
complaints of pain.  In July 2005, similar findings were 
noted, and X-rays of the left foot were reported to be 
normal. 

In November 2005, the Veteran underwent a VA arteries and 
veins examination.  His feet were examined at that time.  He 
complained of foot pain upon prolonged standing or walking.  
He indicated that he used a cane to assist with ambulation.  
He also complained of calluses bilaterally and some burning 
sensation in the bottom of the feet.  On examination, 
calluses were noted bilaterally, and the feet had a depressed 
medial longitudinal arch.  He could not heel walk, toe walk 
or walk with a tandem gait.  Reflexes were 2+ at the knee and 
1+ at the ankle.  Plantars were downgoing and pinprick, light 
touch, position and vibration were intact.  Dorsalis pedis 
pulses and posterior tibial pulses were 2+ bilaterally.  

In December 2005, the Veteran was examined by VA.  The claims 
file was reviewed.  The Veteran complained of worsening foot 
pain, bilaterally.  He was noted to be wearing orthopedic 
shoes, and that he used bilateral night splints.  He reported 
daily flare-ups.  Examination showed point tenderness to 
palpation about the medial tubercules of the calcanei at the 
point of insertion of the plantar fascia, bilaterally.  Ankle 
dorsiflexion was to 10 degrees and plantar flexion to 40 
degrees, with no pain on motion.  Plantar keratoses were 
noted over the second through fourth metatarsal heads with 
some tenderness to palpation, bilaterally.  There was no pain 
on examination of a shortened 4th toe of the left foot and no 
pain with palpation of the right 3rd and 4th metatarsals.  
There were palpable dorsalis pedis pulses bilaterally and 
normal sensation in distribution of the nerves.  Tendons were 
intact with normal function.  The medial and longitudinal 
arches were well maintained.  Repetitive range of motion 
testing at both feet and ankles did not reproduce any further 
limitation of motion or increase in pain.  X-rays showed no 
degenerative changes.  The assessment was, bilateral plantar 
fasciitis and bilateral metatarsalgia.  The examiner reported 
that there was pain on examination of both feet and that it 
is conceivable that the pain could further limit function 
particularly with repetitive use.  It was reported that it 
was not feasible however to attempt to express any of this in 
terms of additional limitation of motion.  

In February 2006, the Veteran complained of painful calluses 
and heels.  Keratotic lesions were noted under the 1st 
metahead, right and the 3rd metahead bilaterally.  In 
February 2007, the complained of painful calluses and pain in 
the right arch.  Keratotic lesions were noted bilaterally.  
In March 2007, he complained of bilateral plantar fascia 
pain.  Calluses were noted on the balls of the feet, and it 
was noted that he was otherwise within normal limits.  He had 
similar complaints in 2007 for pain and calluses.  In 
September 2007, the Veteran reported that he was ready to try 
a short leg walking cast.  In October 2007, it was noted that 
he was 6 weeks into treatment in a short-leg walking cast, 
and he stated that he was not better.  Examination showed 
tenderness.  It was noted that he should return in 6 weeks 
when the cast would be removed and X-rays of the left foot 
would be taken.  In December 2007, he reported that he was 
not better and on examination he was tender throughout the 
entire foot.  X-rays were noted to be unremarkable.  

The Veteran was examined by VA in January 2008.  The claims 
file was reviewed.  He complained of bilateral pain, worse 
when walking.  He reported that he has special shoes and 
inserts.  Examination showed dorsalis pedis pulses to be 2+ 
bilaterally, and he was fully sensate to light touch in all 
dermatome distributions.  Ankle range of motion was from 10 
degrees dorsiflexion and 30 degrees plantar flexion 
bilaterally and both active and passive motion were the same.  
There was no change on repetition.  There was no pain on 
motion bilaterally.  Bilaterally he had a negative talar 
tilt, negative anterior drawer, and no effusion.  The 
Achilles tendon was tender to palpation on the right, and 
mildly tender on the left.  The right foot showed tenderness 
to palpation on the plantar aspect of the hindfoot at the 
origin of the plantar fascia and the medial calcaneal 
tuberosity.  A callosity was present under the first 
metatarsal head with no other evidence of abnormal weight 
bearing.  As to the left, the Veteran was tender to palpation 
along the origin of the plantar fascia at the medial 
tuberosity of the calcaneus.  There was no evidence of 
abnormal weight bearing, no edema, cyanosis or erythema.  X-
rays of the right foot showed no abnormality.  The left foot 
X-rays showed mild degenerative changes present.  The finding 
was, bilateral plantar fasciitis, bilateral Achilles 
tendinitis and residuals of stress fractures of the 
metatarsals with no residual deficit.  The examiner reported 
that there was mild discomfort on examination of both feet 
and that it is conceivable that the pain could further limit 
function particularly with repetitive use.  It was reported 
that an attempt to express any of this in terms of additional 
limitation of motion could not be determined with any degree 
of medical certainty.  

As to the right foot, the preponderance of the evidence is 
against the assignment of a disability rating in excess of 20 
percent.  Clinical findings do not demonstrate more than 
moderately severe findings or findings suggestive of severe 
impairment.  The Veteran has complaints of pain and 
callosities.  He has been issued special shoes, and inserts 
without improvement.  Although the Veteran's plantar 
callosities have been consistently noted to cause pain, and 
tenderness is documented, there is no indication in the 
record that the Veteran's pain and callosities have been 
productive of any functional impairment approximating severe 
foot injury.  There are no findings of neurological or 
vascular problems.  It is noted that the January 2008 
examiner did not document any additional limitation of motion 
on repetition.  In effect, the 20 percent rating contemplates 
the Veteran's slight limitation in plantar flexion.  The 
assignment of the 20 percent rating also considers the 
Veteran's complaints of pain, calluses and his affected gait 
which was noted to be abducted.  (See treatment record of 
August 2007).  There is no objective evidence of severe 
functional impairment due to limited motion, or pain.  The 
record does not show any neurological or vascular problems.  
The right foot has not been shown to have arthritis.  
Accordingly, entitlement to an increased rating beyond 20 
percent is denied for the entire course of the appeal period.   

As to the left foot, the subjective allegations of pain and 
objective findings of calluses, tenderness, limitation of 
motion of the left ankle, an abnormal gait as well as the 
finding of degenerative changes in January 2008 reasonably 
support a finding that the Veteran has moderately severe 
impairment in the left foot.  Thus, the Board finds that a 20 
percent rating, and no higher, is warranted.  In this regard 
the record does not support a finding of severe foot 
impairment of the left foot at any time during the appeal 
period.  There is no objective evidence of severe functional 
impairment due to limited motion, or pain.  The record does 
not show any neurological or vascular problems.  As such, a 
20 percent rating, but no higher, is warranted for the 
Veteran's left foot disability for the entire course of the 
appeal period.  

The Board has also considered whether the Veteran should be 
considered for a separate rating under any of the other 
Diagnostic Codes applicable to rating disability of the foot.  
See 38 C.F.R. § 4.71a, Codes 5276 to 5283.  Such a separate 
rating is not warranted, however, as a rating under Code 5284 
encompasses disability of the whole foot.  Thus a separate 
rating for specific foot or toe pathology in addition to the 
ratings awarded would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14;  VAOPGCPREC 9-04.  

The Board has considered whether the criteria found at any 
other Diagnostic Code would be applicable for evaluating the 
Veteran's disability.  No other Diagnostic Code appears 
applicable in this case that would afford the veteran greater 
compensation.  Although pes planus (rated under Diagnostic 
Code 5276) is present to some degree, as is metatarsalgia 
(rated under Diagnostic Code 5279), these Codes would not 
afford the Veteran higher ratings than currently assigned.  
In this regard the highest rating available under Diagnostic 
Code 5279 is 10 percent and the evidence does not show that 
the veteran's pes planus results in severe or pronounced 
symptoms, which would be required for a higher rating under 
Diagnostic Code 5276.  Additionally, the veteran is not 
service connected for pes planus.  There is no diagnosis of 
any other condition listed in the Rating Schedule, such as 
claw foot (rated under Diagnostic Code 5278), or impairment 
of the toes or tarsal and metatarsal bones (rated under Codes 
5279 - 5283). 

The Board also finds that a staged rating is not warranted 
here, as the degree of impairment has not varied 
significantly during the appeal period.  Hart v. Mansfield, 
21 Vet. App.  505 (2007).

Extraschedular Considerations

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations for the 
service-connected bilateral foot disorder are adequate and 
referral is not required.





ORDER

The Veteran's appeal as to the issue of entitlement to 
service connection for hypertension is dismissed.

The Veteran's appeal as to the issue of entitlement to 
service connection for arteriosclerosis is dismissed.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for epistaxis claimed as a result of VA 
prescription of a nasal steroid is denied.  

An increased evaluation for right foot strain with residuals 
from a stress fracture of the 3rd and 4th metatarsals, 
currently evaluated as 20 percent disabling is denied. 

An increased evaluation for left foot strain, to 20 percent 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The Veteran seeks secondary service connection for depression 
and for vertigo due to service-connected disabilities.  He is 
service connected for bilateral foot strains, hearing loss, 
and tinnitus.  He has also stated that his depression is due 
to an incident in 2001 when he experienced epistaxis.  (See 
hearing testimony of January 2009).  

A review of the record reveals that the Veteran has been 
diagnosed with depression on many occasions as documented in 
VA outpatient treatment records.  The first diagnosis is in 
1995 as noted in Social Security Administration (SSA) 
records.  When he was examined by VA in January 2008, the 
examiner noted that the Veteran made no comment suggesting 
that the symptoms he is experiencing are related to his 
service connected conditions of bilateral foot strains, 
hearing loss and tinnitus.  It was noted that he was 
preoccupied with telling of the nose bleeding 



incident.  The examiner found, rule out PTSD.  In an April 
2008 addendum, the examiner reported that the diagnosis for 
the Veteran was PTSD related to his nose bleeding incident.  
However, the examiner also stated that the Veteran may have 
depression due to his service-connected bilateral foot 
strains, defective hearing and tinnitus even though the 
Veteran did not mention depression or bring it up in relation 
to those symptoms.  It is unclear from the record as to 
whether the Veteran has diagnosed depression and if so, the 
etiology of the disorder.  

The Veteran has diagnoses of vertigo.  (See, VA treatment 
records of July 2003 and May 2007).  When he was examined by 
VA in August 2008, the examiner diagnosed, dizziness, which 
needs further workup.  It was stated that he had ordered an 
electronystagmogram (ENG).  The examiner stated that at that 
point the objective findings indicate that the vertigo is at 
least as likely as not caused by or the result of head trauma 
that the Veteran had in the military.  The service treatment 
records currently of record do not show that the Veteran 
sustained a head injury in service.  The examiner did not 
offer an opinion as to whether the vertigo is related to the 
Veteran's service-connected hearing loss.  An ENG was 
conducted in August 2008 and the finding was that the results 
should not be considered conclusive due to the Veteran's 
inability to perform the tasks without blinking his eyes, but 
that no gross indications of peripheral pathology were noted.  
This report has not been reviewed and commented upon by a VA 
examiner. 

The Veteran has testified that he served in the National 
Guard from 1973 to 1978.  (See, January 2009 Board hearing 
transcript).  His DD Form 214 shows that he had an early 
release to join a Reserve Unit.  The dates of the Veteran's 
Reserve service and records regarding this service have not 
been associated with the claims file. 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate agency or 
record holder and obtain the Veteran's 
complete service personnel records and 
service medical records for his Army 
Reserve service.  It appears such service 
extends from the Veteran's discharge from 
active duty in October 1973, or soon 
thereafter, to a date not yet established 
but claimed to be in 1978.  All efforts 
to locate the records must be documented 
in the claims folder.  The RO is referred 
to the Veteran's DD 214's for information 
on possible record sources. Contact the 
Army Reserves service department for the 
purpose of verification the Veteran's 
dates of service to include all periods 
of ACDUTRA and INADUTRA, and contact all 
appropriate service records depositories 
for the purpose of obtaining the 
Veteran's service treatment records for 
his Reserve service.  

2.  Schedule the Veteran for a VA 
psychiatric examination. The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

If it is determined that the Veteran has 
depression, the examiner should offer an 
opinion as to the etiology of the 
disorder to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the disorder 
is due to or aggravated by either the 
Veteran's service-connected bilateral 
foot disorder, hearing loss, or tinnitus.  

Complete rationale must be provided for 
all opinions and conclusions reached. 

3.  Schedule the Veteran for an 
examination to evaluate his complaints of 
dizziness.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  

The examiner should indicate whether the 
Veteran has a disability manifested by 
vertigo, and if so, the etiology of the 
disorder, to include whether it is at 
least as likely as not ( a 50 percent 
probability or greater) that any 
diagnosed vertigo is due to or aggravated 
by either the Veteran's service-connected 
hearing loss or tinnitus.  

Complete rationale must be provided for 
all opinions and conclusions reached. 

4.  Finally, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


